17/020Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is being considered by the examiner.
Drawings
The drawing submitted on 07/17/2020 is considered by the examiner.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record NPL Takahashi et al. “A case study of an automatic volume control interface for a telepresence system” teach: A method comprising: transmitting, from a mobile robot device (telepresence robot in figs. 1-3) via a communications interface (page 518, section B, Robot Operating System from Kinect used for data communication), at least one selected from the group consisting of: sound, and at least one image captured by a sensor (page 519, right column, section D, last paragraph, wherein Kinect sensor sends an image), to a remote user device (fig. 2, arrow from the microphone on Local side to the headphone on Remote side); receiving, at the mobile robot device via a communications network from the remote user device, at least one first control operation for the mobile robot device to move within an area (fig. 2; movement mechanism in page 521, right column, last sentence); receiving, at a microphone of the mobile robot device, sound in the area (noise level in page 518, section B, is measured using the Kinect sensor) and transmitting an audio signal via the communications network based on the received sound (fig. 2, arrow from the microphone on Local side to the headphone on Remote side); outputting, at a speaker of the mobile robot device (fig. 2, speaker on Local side), the audio signal received via the communications network from the remote user device (fig. 2: microphone on remote side through volume control and speaker on Local side); and adjusting, at a controller of the mobile robot device, a volume of the audio signal output by the speaker (fig. 2, volume control!) based on a size of the area (page 518, section A: volume parameter is determined on the basis of the noise volume and the distance between the robot and the conversation partner). 
Takahshi et al. failed to teach for claim 1, “adjusting, at a controller of the mobile robot device, a volume of the audio signal output by the speaker based on a size of the area and on an average or a median of an amplitude of frequencies in the area based on the sound received by the microphone”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Yonekura et al. (US 2021/0383808 A1) teach: [0003] A conventional method of controlling an emergency stop of a controlled object (such as a robot) based on a user's voice instruction is known. For example, a control method of emergently stopping a controlled object by identifying a voice production with a long sound of a vowel, such as “tomare-” (corresponding to “stop” in English) or the like is known. [0004] With respect to the above, a user's voice directed toward a controlled object varies depending on situations. Thus, there are cases where an emergency stop of the controlled object is not desired when producing a voice with a long sound of a vowel, or, conversely, there are cases where an emergency stop of the controlled object is desired when producing a voice with no long sound of a vowel. That is, in the above-described control method, it is anticipated that the controlled object cannot be emergently stopped as intended by a user. 
The prior art of record Watanuki (US 2019/0389071 A1) teach: [0035] The audio outputter 118 is equipped with an audio speaker and an audio output interface, converts audio data generated by the controller 110 to audio, and outputs the converted audio to the exterior. The audio speaker is arranged in the head 101. The audio outputter 118 outputs various types of audio including animal vocalizations and human words. For example, the robot 100 uses the sound sensor 115b to collect audio of the user, and outputs from the audio speaker of the audio outputter 118 audio corresponding to content of audio of the user. Simple conversation with the user is possible due to such operation. 
The prior art of record Song et al.(US 2020/0215699 A1) teach: (Abstract) A robot includes a microphone configured to receive sound signals, and one or more controllers configured to determine a reference sound pressure level of background noise based on a sound signal received at a first time point via the microphone, detect occurrence of a sound event based on the reference sound pressure level and a sound pressure level of a sound signal received at a second time point via the microphone, recognize an event corresponding to the detected sound event, and control an operation of the robot based on the recognized event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656                                                                                                                                                                                             1/28/2022